DETAILED ACTION

Status of Claims
As per the submission to the Office filed on 04/20/2022, the following represents the changes from the previous claims: Claims 3, 5, 6, and 8-16 were amended, Claims 1, 2, 4, 7, and 17-20 were canceled, and Claims 21-23 are new. Claims 3, 5, 6, 8-16, and 21-23 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 3, 6, 8-12, 16, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Patent Publication 2016/0324123) in view of Wolfe et al. (US Patent Publication 2016/0212975), Young (US 5,590,875), and Rutherford et al. (US Patent Publication 2010/0041302).  
	a. Regarding claim 3, Stone in view of Wolfe, Young, and Rutherford teaches (references to Young) the multi-sound generating device of claim 21, wherein the bottom opening 94 in the first member 74 is configured to receive at least a portion of the second noise generating member [hollow cylindrical tube extends diametrically through the interior of the ball 70 and engages the inner wall 78, as can be better seen in FIG. 6. The tube 80 is provided with a pair of opposite caps 82 and 84 which contact the inner walls 78 and retain the tube 80 in a fixed engagement, col. 3 lines 29-35; plug 94 is fitted in the body of the hemisphere 74 to admit air into the inner tube 80, col. 3 lines 44-46 [FIGS. 4-6]. Stone in view of Wolfe, Young, and Rutherford teaches (references to Rutherford) the multi-sound generating device of claim 21, wherein top opening 14a in second member 14 is configured to receive at least a portion of third noise generating member 12 [body portion 14 may have any suitable shape and includes an aperture 14 a for mounting noise producing assembly 12 [0087]].
	b. Regarding claim 6, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21, wherein third sound generating device 60 [squeaker 60 [0075]] extends inside of the structure of first noise generating member 54 [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078] FIGS. 19-20]. Stone in view of Wolfe, Young, and Rutherford teaches (references to Wolfe) the multi-sound generating device of claim 21 having the sleeve structure of the first noise generating member 150 [sound-producing member 150 disposed within the outer body that produces a sound as the resilient outer body is deformed (see, e.g., FIGS. 7-8) [0019]]. Please note in the combination of Stone, Wolfe, Young, and Rutherford the third sound generating device extends inside of the sleeve structure of the first noise generating member. 
	c. Regarding claim 8, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21, wherein a thickness of the PET material [One or more PET layers create the center layer that produces the crinkling, crackling, or crunching sound [0026]] in relation to a thickness of an exterior surface of body member correlates to a volume of audible sound generated by the first noise generating member 54 [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078], such that when the thickness of the PET material is increased while the thickness of the exterior surface of the body member remains constant, the volume of audible sound increases, and when the thickness of the PET material is decreased while the thickness of the exterior surface of the body member remains constant, the volume of audible sound decreases [Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Because the structure of the claimed system is the same, it must inherently perform the same function. See MPEP § 2112.01].
	d. Regarding claim 9, Stone in view of Wolfe, Young, and Rutherford teaches (references to Young) the multi-sound generating device of claim 21, wherein a top surface of the second noise generating member [cylindrical moveable whistle 90 moves in a sliding relationship within the tube 80, frictionally contacting an inner wall 92 of the tube 80, col. 3 lines 38-40] extends above a top surface of tubular inwardly extending member 82 [FIGS. 4-6]. Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21 wherein a top surface of first noise generating member 54 [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078] extends above the top surface of tubular inwardly extending member 58 [FIGS. 19-20]. 
	e. Regarding claim 10, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21 having first member 52 and second member 52 [FIG. 19]. Stone in view of Wolfe, Young, and Rutherford does not specifically teach the first member and the second member are integrally formed as a single unitary structure. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Wolfe, Young, and Rutherford to include the first main member and the second member integrally formed as a single unitary structure because doing so would have provided the first main member and the second member formed of fewer parts for ease of manufacture and assembly and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	f. Regarding claim 11, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21 having first member 52 and second member 52 [FIG. 19]. Stone further teaches first member 52 comprises a first rim structure 94 formed at a top portion of the first member, and second member 52 comprises a second rim structure 94 formed at a bottom portion of the second member, wherein the first and second rim structures have substantially the same shape and fit in engagement against each other when joined together [lower radial edge 94 of the outer shell includes a peripheral flange 96 which is received within the annular undercut 92. In the event that there are both upper and lower half sections for an inner shell incorporated within the pet toy, then the lower half section of the corresponding outer shell and the corresponding half section of the lower inner shell may also include the same arrangement, namely, a peripheral flange received within an annular undercut [0082] FIG. 23].
g. Regarding claim 12, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 11 wherein the first and second rim structures 94 are joined together by mechanical fastening, adhesive bonding, or welding [the half sections may be joined by heat welding, by an acceptable food grade adhesive, or combinations thereof [0070]], after first noise generating member 54 is disposed inside the first member.
	h. Regarding claim 16, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21 wherein the first sound is a "crunching" sound [the first sound includes a crinkling, crackling, or crunching sound and the second sound includes a squeaking sound, claim 26].
i. Regarding claim 21, Stone teaches a multi-sound generating device comprising a body member having an inner chamber formed therein, the body member having a first member 52 and a second member 52 attached to a top portion of the first member [FIG. 19], the first member having a bottom opening [FIG. 20], the first member having a tubular inwardly extending member 58 disposed in the inner chamber [The lower half of the pet toy includes a squeaker mounting structure 58 [0075]]; a plurality of noise emitting members operationally disposed within the body member comprising a first noise generating member 54 that emits a first sound when the body member is manipulated, wherein the first noise generating member is at least partially constructed of a polyethylene terephthalate (PET) material [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078]; One or more PET layers create the center layer that produces the crinkling, crackling, or crunching sound [0026]]; and a third noise generating member 60 [squeaker 60 [0075]] that is substantially tubular and configured to allow air into and out of the third noise generating member and to allow sound produced by third noise generating member to escape the body member, the third noise generating member emits a third sound when the body member is manipulated [assuming great enough force is applied, the squeaker will then produce sound [0079]], and wherein the first, second, and third sounds can be emitted simultaneously or separately [With respect to both the squeaker and center layer producing sound, it is contemplated that both can produce sound simultaneously or sequentially [0079]].
	Stone does not specifically teach a first noise generating member having a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within the body member, the through bore configured to receive a tubular inwardly extending member inside the sleeve structure. Wolfe teaches first noise generating member 150 having a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within the body member [sound-producing member 150 disposed within the outer body that produces a sound as the resilient outer body is deformed (see, e.g., FIGS. 7-8) [0019]], the through bore configured to receive a tubular inwardly extending member 140 inside the sleeve structure [FIGS. 7-8] for the purpose of providing a sound generating device with a noise generating member disposed within the outer body that produces a a crinkling, crackling, rustling and/or crunching sound as the resilient outer body is deformed and a central through bore forming a sleeve structure within the body configured to receive a tubular inwardly extending member inside the sleeve structure to permit the noise generating member to be deformed and reliably return to its original configuration after the sound-producing deformation so the production of sound is consistent and rapidly repeatable.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone to include a first noise generating member having a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within the body member, the through bore configured to receive a tubular inwardly extending member inside the sleeve structure as taught by Wolfe because doing so would have provided a sound generating device with a noise generating member disposed within the outer body that produces a a crinkling, crackling, rustling and/or crunching sound as the resilient outer body is deformed and a central through bore forming a sleeve structure within the body configured to receive a tubular inwardly extending member inside the sleeve structure to permit the noise generating member to be deformed and reliably return to its original configuration after the sound-producing deformation so the production of sound is consistent and rapidly repeatable. 
	Stone in view of Wolfe does not specifically teach a second noise generating member that emits a second sound when the body is manipulated comprises a sliding component that moves inside an interior space of a main cylindrical body portion by gravity or centrifugal motion configured such that at least a portion of the second noise generating member fits into the bottom opening formed in the first member, the second noise generating member disposed inside the tubular inwardly extending member, wherein the sliding component emits the second sound when the body member is manipulated or moved along various axes. Young teaches second noise generating member that emits a second sound when the body is manipulated comprises a sliding component 90 that moves inside an interior space of a main cylindrical body portion 80 by gravity or centrifugal motion [cylindrical moveable whistle 90 moves in a sliding relationship within the tube 80, frictionally contacting an inner wall 92 of the tube 80, col. 3 lines 38-40] configured such that at least a portion of the second noise generating member fits into the bottom opening 94 formed in the first member 74, the second noise generating member disposed inside tubular inwardly extending member 82, wherein the sliding component 90 emits the second sound when the body member is manipulated or moved along various axes [when the ball 70 rotates moving through the air; whistle 90 bounces off between the springs 86 and 88 and produces a sound, col. 3 lines 40-42] for the purpose of providing a sound generating device with a hollow tube mounted inside and a sliding element slidably movable within the hollow tube which moves between opposite ends of the tube so that when air is admitted into the hollow tube, the sliding element produces a whistling sound as the device is thrown adding entertainment features during training or play. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Wolfe to include a second noise generating member that emits a second sound when the body is manipulated comprises a sliding component that moves inside an interior space of a main cylindrical body portion by gravity or centrifugal motion configured such that at least a portion of the second noise generating member fits into the bottom opening formed in the first member, the second noise generating member disposed inside the tubular inwardly extending member, wherein the sliding component emits the second sound when the body member is manipulated or moved along various axes as taught by Young because doing so would have provided a sound generating device with a hollow tube mounted inside and a sliding element slidably movable within the hollow tube which moves between opposite ends of the tube so that when air is admitted into the hollow tube, the sliding element produces a whistling sound as the device is thrown adding entertainment features during training or play. 
	Stone in view of Wolfe and Young does not specifically teach a third noise generating member configured such that at least a portion of the third noise generating member fits into the top opening formed in the second member. Rutherford teaches third noise generating member 12 configured such that at least a portion of the third noise generating member fits into top opening 14a formed in second member 14 [body portion 14 may have any suitable shape and includes an aperture 14 a for mounting noise producing assembly 12 [0087]] for the purpose of providing a more durable noise producing toy suitable for children or pets with a second member having an aperture for mounting the noise generating member into the aperture so that as the noise generating member moves in response to force, such as an impact or a change in momentum air flows from the aperture through the noise generating member causing vibratory motion that produces a sound.
j. Regarding claim 22, Stone in view of Wolfe, Young, and Rutherford teaches (references to Young) the multi-sound generating device of claim 21 wherein the second sound is a “giggling” sound [when the ball 70 rotates moving through the air; whistle 90 bounces off between the springs 86 and 88 and produces a sound, col. 3 lines 40-42].
	k. Regarding claim 23, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21 wherein the third sound is a “squeaking” sound [the first sound includes a crinkling, crackling, or crunching sound and the second sound includes a squeaking sound, claim 26].

4. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Patent Publication 2016/0324123) in view of Wolfe et al. (US Patent Publication 2016/0212975), Young (US 5,590,875), Rutherford et al. (US Patent Publication 2010/0041302), and Stone (US Patent Publication 2018/0288971).
a. Regarding claim 5, Stone ‘123 in view of Wolfe, Young, and Rutherford teaches (references to Stone ‘123) the multi-sound generating device of claim 21 having third noise generating member 60 [squeaker 60 [0075]]. Stone ‘123 in view of Wolfe, Young, and Rutherford teaches (references to Young) the multi-sound generating device of claim 21 having the second noise generating member [cylindrical moveable whistle 90 moves in a sliding relationship within the tube 80, frictionally contacting an inner wall 92 of the tube 80, col. 3 lines 38-40]. Stone ‘123 in view of Wolfe, Young, and Rutherford does not specifically teach a top surface of the second noise generating member is spaced apart from a bottom surface of the third noise generating member. Stone ‘971 teaches a top surface of the second noise generating member 40 [squeakers 40 that are mounted to the interior surface of the corresponding domes. More specifically, each of the domes has an air hole 50 and the squeakers are directly mounted in communication with the air holes [0033]] is spaced apart from a bottom surface of the third noise generating member 36 [primary chamber 22 is defined as the open space within the middle section 12. Two air tubes 36 are illustrated as mounted within the middle section 12 [0030]; Each of the tubes 36 has a slidable reed (not shown) mounted therein. As the pet toy is turned or rotated, the reeds slide back and forth within the corresponding tubes 36 according to gravity force [0031]; FIG. 5 further illustrates the preferred embodiment showing the cover 38 separated from the middle section, and one of the domes 14 separated from the middle section. Also referring to FIG. 6, the secondary interior chambers of the pet toy may be defined as the spaces or gaps between the cover 38 and base wall 24 and their corresponding domes 14 and 16 [0033]] for the purpose of providing a pet toy with a top surface of the second noise generating member spaced apart from a bottom surface of a third noise generating member to accommodate functioning of the toy when an animal chews or causes the toy to deform in shape so two distinct types of sound are produced by changing the volume of the interior chamber and changing the orientation of the pet toy by turning or rotation resulting in enhanced interaction with the animal by multiple sounds produced by the pet toy.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone ‘123 in view of Wolfe, Young, and Rutherford to include a top surface of the second noise generating member spaced apart from a bottom surface of the third noise generating member as taught by Stone ‘971 because doing so would have provided a pet toy with a top surface of the second noise generating member spaced apart from a bottom surface of a third noise generating member to accommodate functioning of the toy when an animal chews or causes the toy to deform in shape so two distinct types of sound are produced by changing the volume of the interior chamber and changing the orientation of the pet toy by turning or rotation resulting in enhanced interaction with the animal by multiple sounds produced by the pet toy. 

5. 	Claims 12, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Patent Publication 2016/0324123) in view of Wolfe et al. (US Patent Publication 2016/0212975), Young (US 5,590,875), Rutherford et al. (US Patent Publication 2010/0041302), and Dubinins et al. (US 6,892,674).
a. Regarding claim 12, Stone in view of Wolfe, Young, and Rutherford teaches (references to Stone) the multi-sound generating device of claim 21 having the main cylindrical body portion 80 of the second noise generating member and sliding component 90 moves through the interior space of main cylindrical body portion 80 by gravity or centrifugal motion [cylindrical moveable whistle 90 moves in a sliding relationship within the tube 80, frictionally contacting an inner wall 92 of the tube 80, col. 3 lines 38-40; when the ball 70 rotates moving through the air; whistle 90 bounces off between the springs 86 and 88 and produces a sound, col. 3 lines 40-42]. Stone in view of Wolfe, Young, and Rutherford does not specifically teach the second noise generating member comprises a flange member extending at least partially around an outer surface of the main cylindrical body portion of the second noise generating member, the flange member comprising one or more air holes. Dubinins teaches second noise generating member 301 comprises a flange member 303 extending at least partially around an outer surface of a main cylindrical body portion 102 of the second noise generating member, the flange member comprising one or more air holes 307 [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30; End-cap member 303 is open to free air space 305 and further comprises a formed barrier 306 that contains air holes 307 which are open to free air space 305 and allow the passage of air into and out of sound tube 301 and also allow sound produced by sliding whistle component 304 to escape from sound tube 301, col. 4 lines 22-28] for the purpose of providing a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Wolfe, Young, and Rutherford to include a flange member extending at least partially around an outer surface of a main cylindrical body portion of the second noise generating member, the flange member comprising one or more air holes, as taught by Dubinins because doing so would have provided a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts. 
b. Regarding claim 14, Stone in view of Wolfe, Young, Rutherford, and Dubinins teaches (references to Dubinins) the multi-sound generating device of claim 13 wherein the bottom opening comprises a chamfered structure [toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67] configured to receive flange member 303 of second noise generating device 301 such that at least a portion of the flange member does not protrude outside body member 101 [FIGS. 1-4B].
	c. Regarding claim 15, Stone in view of Wolfe, Young, Rutherford, and Dubinins teaches (references to Stone) the multi-sound generating device of claim 14 wherein the body member comprises a spherical or ellipsoidal shape [FIGS. 19-20].
	
Response to Arguments
6.	Applicant’s arguments from the response filed on 04/20/22, see pages 7-8, with respect to the rejection of claims 2-16 and 18-20 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Wolfe et al. (US Patent Publication 2016/0212975), Young (US 5,590,875), and Rutherford et al. (US Patent Publication 2010/0041302).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643